UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1597



THOMAS E. GUST; BRYON W. SISK; ROGER C.
HOWARD; TODD LEOPARD; MICHAEL MIRANDA; HERMAN
G. SHAMEL, JR.; DAVID L. BILES; THOMAS J.
SQUIREK,

                                             Plaintiffs - Appellants,

          versus


E. NORRIS TOLSON; EUGENE J. CELLA; J. MOODY;
G. D. DRUM; B. S. BLACKMON; EDWARD S. KOONCE;
E. K. MAXIE; T. A. SLEDGE; CARLA R. HELMS;
CAHN H. LE, all in their individual and
personal capacities,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:05-cv-00444)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Gust, Bryon W. Sisk, Roger C. Howard, Todd Leopard,
Michael Miranda, Herman G. Shamel, Jr., David L. Biles, Thomas J.
Squirek, Appellants Pro Se. Michael David Youth, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Sarah Beckett
Boehm, MCGUIREWOODS, L.L.P., Richmond, Virginia, Robert Aubrey Cox,
Jr., MCGUIREWOODS,   L.L.P.,   Charlotte,   North   Carolina,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

              Thomas E. Gust, Bryon W. Sisk, Roger C. Howard, Todd

Leopard, Michael Miranda, Herman G. Shamel, Jr., David L. Biles,

and Thomas J. Squirek appeal the district court’s order granting

Appellees’ motions to dismiss.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Gust v. Tolson, No. 3:05-cv-00444

(W.D.N.C. May 9, 2006). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -